Exhibit 10.5(a)
Deutsche Bank (DEUTSCHE BANK LOGO) [w76318w7631803.gif]
Deutsche Bank AG, London Branch
Winchester house
1 Great Winchester St,
London EC2N 2DB
Telephone: 44 20 7545 8000
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Telephone: 212-250-2500

         
DATE:
  November 11, 2009
 
       
TO:
  TeleCommunication Systems, Inc.
ATTENTION:
  Bruce A. White
TELEPHONE:
  (410) 263-7616
FACSIMILE:
  (410) 263-7617
 
       
FROM:
  Deutsche Bank AG, London Branch
TELEPHONE:
  44 20 7545 0556    
FACSIMILE:
  44 11 3336 2009    
 
       
SUBJECT:
  Equity Derivatives Additional Warrant Confirmation
 
       
REFERENCE NUMBER(S):
  356980    

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Deutsche Bank AG,
London Branch (“Deutsche”) and TeleCommunication Systems, Inc. (“Counterparty”)
on the Trade Date specified below (the “Transaction”). This Confirmation
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation constitutes the entire agreement and
understanding of the parties with respect to the subject matter and terms of the
Transaction and supersedes all prior or contemporaneous written and oral
communications with respect thereto.
DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. DEUTSCHE BANK
AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION
CORPORATION (SIPC).
The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall

     
Chairman of the Supervisory Board: Clemens Börsig Board of Managing Directors:
Hermann-Josef Lamberti, Josef Ackermann, Dr. Hugo Banziger, Anthony Dilorio
  Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address:
 
  Winchester House, 1 Great Winchester Street, London EC2N 2DB.

 



--------------------------------------------------------------------------------



 



govern. For the purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call or an Option, as context
requires.
This Confirmation evidences a complete and binding agreement between Deutsche
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if Deutsche and Counterparty had executed an agreement in such form (without any
Schedule but with the “Cross-Default” provisions of Section 5(a)(vi) applicable
to Counterparty with a “Threshold Amount” of $5,000,000 and with such other
elections set forth in this Confirmation). For the avoidance of doubt, the
Transaction shall be the only transaction under the Agreement.
The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions, and shall have the
following terms:

     
General:
   
 
   
Trade Date:
  November 11, 2009.
 
   
Effective Date:
  November 16, 2009.
 
   
Components:
  The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.
 
   
Warrant Style:
  European.
 
   
Warrant Type:
  Call.
 
   
Seller:
  Counterparty.
 
   
Buyer:
  Deutsche.
 
   
Shares:
  Class A common stock, par value USD 0.01 per share, of Counterparty.
 
   
Number of Warrants:
  For each Component, as provided in Annex C to this Confirmation.
 
   
Strike Price:
  As provided in Annex B to this Confirmation.
 
   
Premium:
  As provided in Annex B to this Confirmation.
 
   
Premium Payment Date:
  The Effective Date.
 
   
Exchange:
  The NASDAQ Global Market.
 
   
Related Exchanges:
  All Exchanges.
 
   
Calculation Agent:
  Deutsche.

2



--------------------------------------------------------------------------------



 



     
Procedure for Exercise:
   
 
   
     In respect of any Component:
   
 
   
Expiration Date:
  As provided in Annex C to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Final Disruption Date shall be the Expiration Date (irrespective of whether such
date is an Expiration Date in respect of any other Component for the
Transaction) and, notwithstanding anything to the contrary in this Confirmation
or the Equity Definitions, the Relevant Price for the Expiration Date shall be
the prevailing market value per Share determined by the Calculation Agent in a
commercially reasonable manner. Notwithstanding the foregoing and anything to
the contrary in the Equity Definitions, if a Market Disruption Event occurs on
any Expiration Date, the Calculation Agent may determine that such Expiration
Date is a Disrupted Day only in part, in which case the Calculation Agent shall
make adjustments to the number of Warrants for the relevant Component for which
such day shall be the Expiration Date and shall designate the Scheduled Trading
Day determined in the manner described in the immediately preceding sentence as
the Expiration Date for the remaining Warrants for such Component. Section 6.6
of the Equity Definitions shall not apply to any Valuation Date occurring on an
Expiration Date. “Final Disruption Date” has the meaning provided in Annex B to
this Confirmation.
 
   
Automatic Exercise:
  Applicable. Each Warrant not previously exercised will be deemed to be
automatically exercised on the Expiration Time on the relevant Expiration Date.
 
   
Market Disruption Event:
  Section 6.3(a) of the Equity Definitions is hereby amended by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof, and by replacing the words “or
(iii) an Early Closure.” with “(iii) an Early Closure or (iv) a Regulatory
Disruption, in each case that the Calculation Agent determines is material.”
 
   
 
  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

3



--------------------------------------------------------------------------------



 



     
Regulatory Disruption:
  Any event that Deutsche, in its commercially reasonable discretion upon the
advice of outside counsel, determines makes it appropriate with regard to any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Deutsche, and including without
limitation Rule 10b-18, Rule 10b-5, Regulation 13D-G and Regulation 14E under
the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Regulation M and/or analyzing Deutsche as if Deutsche were the Issuer or an
affiliated purchaser of the Issuer), for Deutsche to refrain from or decrease
any market activity in connection with the Transaction. Deutsche shall notify
Counterparty as soon as reasonably practicable that a Regulatory Disruption has
occurred and the Expiration Dates affected by it.
 
   
Settlement Terms:
   
 
   
     In respect of any Component:
   
 
   
Net Share Settlement:
  On each Settlement Date, Counterparty shall deliver to Deutsche a number of
Shares equal to the Net Share Amount for such Settlement Date to the account
specified by Deutsche, and cash in lieu of any fractional shares valued at the
Relevant Price for the Valuation Date corresponding to such Settlement Date. If,
in the good faith reasonable judgment of Deutsche, the Shares deliverable
hereunder would not be immediately freely transferable by Deutsche under
Rule 144 (“Rule 144”) under the U.S. Securities Act of 1933, as amended (the
“Securities Act”) or any successor provision, then Deutsche may elect to either
(x) accept delivery of such Shares notwithstanding the fact that such Shares are
not immediately freely transferable by Deutsche under Rule 144 or any successor
provision or (y) require that such delivery take place pursuant to the
provisions set forth opposite the caption “Registration/Private Placement
Procedures” below.
 
   
Net Share Amount:
  For any Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to (x) the product of (i) the number of Warrants being exercised or
deemed exercised on such Exercise Date, and (ii) the excess, if any, of the
Relevant Price for the Valuation Date occurring on such Exercise Date over the
Strike Price (such product, the “Net Share Settlement Amount”), divided by
(y) such Relevant Price.
 
   
Relevant Price:
  On any Valuation Date, the volume weighted average price per Share for the
regular trading session of the Exchange as displayed under the heading
“Bloomberg VWAP” on Bloomberg Page TSYS <equity> AQR on such Valuation Date in
respect of the period from 9:30 am to 4:00 p.m. (New York City time) on such
Valuation Date (or if such volume weighted average price is not available, the
Calculation Agent’s reasonable, good faith estimate of such price on such
Valuation Date).

4



--------------------------------------------------------------------------------



 



     
Settlement Currency:
  USD.
 
   
Other Applicable Provisions:
  The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the Issuer of the
Shares) and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physical Settlement” and “Physically-settled”
shall be read as references to “Net Share Settlement” and “Net Share Settled”.
“Net Share Settled” in relation to any Warrant means that Net Share Settlement
is applicable to such Warrant.
 
   
Dividends:
   
 
   
     In respect of any Component:
   
 
   
Dividend Adjustments:
  Counterparty agrees to notify Deutsche promptly of the announcement of an
ex-dividend date for any cash dividend by Counterparty. If an ex-dividend date
for any cash dividend occurs at any time from, but excluding, the Trade Date to,
and including, the Expiration Date, then in lieu of any adjustments as provided
under “Method of Adjustment” below, the Calculation Agent shall make such
adjustments to the Strike Price and/or the Number of Warrants as it deems
appropriate to preserve for the parties the intended economic benefits of the
Transaction.
 
   
Adjustments:
   
 
   
     In respect of any Component:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment; provided, however, that the Equity Definitions
shall be amended by replacing the words “diluting or concentrative” in
Sections 11.2(a), 11.2(c) (in two instances) and 11.2(e)(vii) with the word
“material” and by adding the words “or the Transaction” after the words
“theoretical value of the relevant Shares” in Sections 11.2(a), 11.2(c) and
11.2(e)(vii); provided further that adjustments may be made to account for
changes in expected volatility, expected dividends, expected correlation,
expected stock loan rate and expected liquidity relative to the relevant Share.
 
   
Extraordinary Events:
   
 
   
New Shares:
  In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)”.

5



--------------------------------------------------------------------------------



 



     
Modified Calculation Agent Adjustment:
  If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with
Section 12.2(e)(i) of the Equity Definitions would result in Counterparty being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in Section 12.2(e)(i)
of the Equity Definitions, Counterparty and the issuer of the Shares shall,
prior to the Merger Date, have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as requested by Deutsche that Deutsche has determined, in its reasonable
discretion, to be reasonably necessary or appropriate to allow Deutsche to
continue as a party to the Transaction, as adjusted under Section 12.2(e)(i) of
the Equity Definitions, and to preserve its hedging or hedge unwind activities
in connection with the Transaction in a manner compliant with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Deutsche, and if such conditions are not met or if the
Calculation Agent determines that no adjustment that it could make under
Section 12.2(e)(i) of the Equity Definitions will produce a commercially
reasonable result, then the consequences set forth in Section 12.2(e)(ii) of the
Equity Definitions shall apply.
 
   
 
  For greater certainty, the definition of “Modified Calculation Agent
Adjustment” in Sections 12.2 and 12.3 of the Equity Definitions shall be amended
by adding the following italicized language to the stipulated parenthetical
provision: “(including adjustments to account for changes in expected
volatility, expected dividends, expected correlation, expected stock loan rate
or expected liquidity relevant to the Shares or to the Transaction) from the
Announcement Date to the Merger Date (Section 12.2) or Tender Offer Date
(Section 12.3)”.
 
   
Announcement Event:
  If an Announcement Event occurs, the Calculation Agent will determine the
economic effect of the Announcement Event on the theoretical value of each
Component of the Transaction (including without limitation any change in
expected volatility, expected dividends, expected correlation, expected stock
loan rate or expected liquidity relevant to the Shares or to the Transaction)
from the potential Announcement Date to the Expiration Date for such Component
and, if such economic effect is material, the Calculation Agent will adjust the
terms of the Transaction to reflect such economic effect. “Announcement Event”
shall mean the occurrence of a potential Announcement Date of a Merger Event or
Tender Offer, if the Merger Date or Tender Offer Date does not, or is not
anticipated to, occur on or prior to the Expiration Date for, or any earlier
termination of, the relevant Component.
 
   
Consequences of Merger Events:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment.
 
   
(b) Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination).
 
   
(c) Share-for-Combined:
  Component Adjustment.

6



--------------------------------------------------------------------------------



 



     
Tender Offer:
  Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by adding “, or of the outstanding Shares,” before “of the Issuer” in
the fourth line thereof. Sections 12.1(e) and 12.1(1)(ii) of the Equity
Definitions are hereby amended by adding “or Shares, as applicable,” after
“voting shares”.
 
   
Consequences of Tender Offers:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment.
 
   
(b) Share-for-Other:
  Modified Calculation Agent Adjustment.
 
   
(c) Share-for-Combined:
  Modified Calculation Agent Adjustment.
 
   
Nationalization, Insolvency and Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.
For the avoidance of doubt, the occurrence of any event that is a Merger Event
and would otherwise have been a Delisting will have the consequence specified
for the relevant Merger Event.
 
   
Additional Disruption Events:
   
 
   
Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by the replacement of the word “Shares” with “Hedge
Positions” in clause (X) thereof; (ii) by adding the phrase “or announcement”
immediately after the phrase “due to the promulgation” in the third line thereof
and adding the phrase “formal or informal” before the word “interpretation” in
the same line; and (iii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date, unless the illegality is due to an act or omission of the
party seeking to elect termination of the Transaction”.
 
   
Failure to Deliver:
  Inapplicable
 
   
Insolvency Filing:
  Applicable
 
   
Loss of Stock Borrow:
  Applicable
 
   
     Maximum Stock Loan Rate:
  200 basis points per annum
 
   
Increased Cost of Stock Borrow:
  Applicable

7



--------------------------------------------------------------------------------



 



     
     Initial Stock Loan Rate:
  25 basis points per annum
 
   
Increased Cost of Hedging:
  Applicable
 
   
Hedging Disruption:
  Applicable
 
   
Hedging Party:
  Deutsche for all applicable Additional Disruption Events
 
   
Determining Party:
  Deutsche for all applicable Additional Disruption Events
 
   
Acknowledgements:
   
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgements Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgements:
  Applicable

Mutual Representations: Each of Deutsche and Counterparty represents and
warrants to, and agrees with, the other party that:

  (i)   Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.     (ii)   Commodity Exchange Act. It
is an “eligible contract participant” within the meaning of Section 1a(12) of
the U.S. Commodity Exchange Act, as amended (the “CEA”). The Transaction has
been subject to individual negotiation by the parties. The Transaction has not
been executed or traded on a “trading facility” as defined in Section 1a(33) of
the CEA. It has entered into the Transaction with the expectation and intent
that the Transaction shall be performed to its termination date.     (iii)  
Securities Act. It is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act, or an “accredited investor” as defined under the
Securities Act.     (iv)   Investment Company Act. It is a “qualified purchaser”
as defined under the U.S. Investment Company Act of 1940, as amended (the
“Investment Company Act”).     (v)   ERISA. The assets used in the Transaction
(1) are not assets of any “plan” (as such term is defined in Section 4975 of the
U.S. Internal Revenue Code (the “Code”)) subject to Section 4975 of the Code or
any “employee benefit plan” (as such term is defined in Section 3(3) of the U.S.
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) subject
to Title I of ERISA, and (2) do not constitute “plan assets” within the meaning
of Department of Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained

8



--------------------------------------------------------------------------------



 



elsewhere herein, Counterparty represents, warrants, acknowledges and covenants
that:

  (i)   Counterparty shall immediately provide written notice to Deutsche upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event, a
Merger Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Deutsche in
connection with this Transaction.     (ii)   (A) Counterparty is acting for its
own account, and it has made its own independent decisions to enter into the
Transaction and as to whether the Transaction is appropriate or proper for it
based upon its own judgment and upon advice from such advisers as it has deemed
necessary, (B) Counterparty is not relying on any communication (written or
oral) of Deutsche or any of its affiliates as investment advice or as a
recommendation to enter into the Transaction (it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not be considered investment advice or a recommendation to
enter into the Transaction) and (C) no communication (written or oral) received
from Deutsche or any of its affiliates shall be deemed to be an assurance or
guarantee as to the expected results of the Transaction.     (iii)  
Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of the
Exchange Act.     (iv)   Counterparty’s filings under the Securities Act, the
Exchange Act, and other applicable securities laws that are required to be filed
have been filed and, as of the respective dates thereof and as of the date of
this representation, there is no misstatement of material fact contained therein
or omission of a material fact required to be stated therein or necessary to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading.     (v)   Counterparty has not violated, and
shall not directly or indirectly violate, any applicable law (including, without
limitation, the Securities Act and the Exchange Act) in connection with the
Transaction.     (vi)   The representations and warranties of Counterparty set
forth in Section 3 of the Agreement and Section 2 of the Purchase Agreement (the
“Purchase Agreement”) dated as of the Trade Date between Counterparty and
Oppenheimer & Co. Inc. and Raymond James & Associates are true and correct and
are hereby deemed to be repeated to Deutsche as if set forth herein.     (vii)  
The Shares issuable upon exercise of all Warrants (the “Warrant Shares”) have
been duly authorized and, when delivered pursuant to the terms of such
Transaction, shall be validly issued, fully-paid and non-assessable, and such
issuance of the Warrant Shares shall not be subject to any preemptive or similar
rights and shall, upon such issuance, be accepted for listing or quotation on
the Exchange.     (viii)   Counterparty is not as of the Trade Date and as of
the date on which Counterparty delivers any Termination Delivery Units, and
shall not be after giving effect to the transactions contemplated hereby,
“insolvent” (as such term is defined in Section 101(32) of the U.S. Bankruptcy
Code (Title 11 of the United States Code) (the “Bankruptcy Code”)).     (ix)  
Counterparty is not, and after giving effect to the transactions contemplated
hereby will not be, an “investment company” as such term is defined in the
Investment Company Act.

9



--------------------------------------------------------------------------------



 



  (x)   Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Deutsche is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 128, 133, 149 or 150 (or under any successor statement),
EITF Issue No. 00-19, 01-6, 03-6 or 07-5 (or any successor issue statements),
under FASB’s Liabilities & Equity Project, or under any other accounting
guidance.     (xi)   Counterparty understands, agrees and acknowledges that no
obligations of Deutsche to it hereunder, if any, shall be entitled to the
benefit of deposit insurance and that such obligations shall not be guaranteed
by any affiliate of Deutsche or any governmental agency.     (xii)  
Counterparty shall deliver to Deutsche an opinion of counsel, dated as of the
Trade Date and reasonably acceptable to Deutsche in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement and such other
matters as Deutsche may reasonably request.     (xiii)   On each anniversary of
the Trade Date, Counterparty shall deliver to Deutsche an officer’s certificate,
signed by an authorized officer, stating the number of Available Shares (as
defined in the provision titled “Limitation On Delivery of Shares” below).

Miscellaneous:
Effectiveness. If, on or prior to the Effective Date, Deutsche reasonably
determines that it is advisable to cancel the Transaction because of concerns
that Deutsche’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.
Netting and Set-Off. The parties hereto agree that the Transaction shall not be
subject to netting or set off with any other transaction.
Qualified Financial Contracts. It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).
Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through Agent.
Status of Claims in Bankruptcy. Deutsche acknowledges and agrees that this
Confirmation is not intended to convey to Deutsche rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Deutsche’s right to pursue remedies in the event of
a breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Deutsche’s rights in respect of any transactions other than the
Transaction.
No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.
Securities Contract; Swap Agreement. The parties hereto agree and acknowledge
that Deutsche is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code. The parties hereto further agree and acknowledge (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to

10



--------------------------------------------------------------------------------



 



which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment” or a
“transfer” within the meaning of Section 546 of the Bankruptcy Code, and (ii) a
“swap agreement,” as such term is defined in Section 101(53B) of the Bankruptcy
Code, with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” a “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer” within the meaning of Section 546 of the Bankruptcy Code, and
(B) that Deutsche is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g),
546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.
Alternative Calculations and Counterparty Payment on Early Termination and on
Certain Extraordinary Events. If Counterparty owes Deutsche any amount in
connection with the Transaction pursuant to Sections 12.2, 12.3, 12.6, 12.7 or
12.9 of the Equity Definitions (except in the case of an Extraordinary Event in
which the consideration or proceeds to be paid to holders of Shares as a result
of such event consists solely of cash) or pursuant to Section 6(d)(ii) of the
Agreement (except in the case of an Event of Default in which Counterparty is
the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, other than (x) an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement that in the case of either (x) or (y) resulted from an
event or events outside Counterparty’s control) (a “Counterparty Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
satisfy any such Counterparty Payment Obligation by delivery of Termination
Delivery Units (as defined below) by giving irrevocable telephonic notice to
Deutsche, confirmed in writing within one Scheduled Trading Day, between the
hours of 9:00 a.m. and 4:00 p.m. New York time on the Early Termination Date or
other date the transaction is terminated, as applicable (“Notice of Counterparty
Termination Delivery”). Within a commercially reasonable period of time
following receipt of a Notice of Counterparty Termination Delivery, Counterparty
shall deliver to Deutsche a number of Termination Delivery Units having a cash
value equal to the amount of such Counterparty Payment Obligation (such number
of Termination Delivery Units to be delivered to be determined by the
Calculation Agent as the number of whole Termination Delivery Units that could
be sold over a commercially reasonable period of time to generate proceeds equal
to the cash equivalent of such payment obligation). In addition, if, in the good
faith reasonable judgment of Deutsche, for any reason, the Termination Delivery
Units deliverable pursuant to this paragraph would not be immediately freely
transferable by Deutsche under Rule 144 or any successor provision, then
Deutsche may elect either to (x) accept delivery of such Termination Delivery
Units notwithstanding any restriction on transfer or (y) require that such
delivery take place pursuant to the provisions set forth opposite the caption
“Registration/Private Placement Procedures” below. If the provisions set forth
in this paragraph are applicable, the provisions of Sections 9.8, 9.9, 9.10,
9.11 (modified as described above) and 9.12 of the Equity Definitions shall be
applicable, except that all references to “Shares” shall be read as references
to “Termination Delivery Units”.
“Termination Delivery Unit” means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (b) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and
Counterparty provides irrevocable written notice to the Calculation Agent on or
prior to the Closing Date that it elects to deliver cash, New Shares or a
combination thereof (in such proportion as Counterparty designates) in lieu of
such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Insolvency, Nationalization, Merger
Event or Tender Offer involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.
Registration/Private Placement Procedures. If, in the reasonable opinion of
Deutsche, following any delivery of Shares or Termination Delivery Units to
Deutsche hereunder, such Shares or Termination Delivery Units

11



--------------------------------------------------------------------------------



 



would be in the hands of Deutsche subject to any applicable restrictions with
respect to any registration or qualification requirement or prospectus delivery
requirement for such Shares or Termination Delivery Units pursuant to any
applicable federal or state securities law (including, without limitation, any
such requirement arising under Section 5 of the Securities Act as a result of
such Shares or Termination Delivery Units being “restricted securities”, as such
term is defined in Rule 144) (such Shares or Termination Delivery Units,
“Restricted Shares”), then delivery of such Restricted Shares shall be effected
pursuant to either clause (i) or (ii) of Annex A hereto at the election of
Counterparty, unless waived by Deutsche. Notwithstanding the foregoing, solely
in respect of any Warrants exercised or deemed exercised on any Exercise Date,
Counterparty shall elect, prior to the first Settlement Date for the first
Exercise Date, a Private Placement Settlement (as defined in Annex A hereto) or
Registration Settlement (as defined in Annex A hereto) for all deliveries of
Restricted Shares for all such Exercise Dates which election shall be applicable
to all Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) of Annex A hereto shall apply for all such delivered Restricted
Shares on an aggregate basis commencing after the final Settlement Date for such
Warrants. The Calculation Agent shall make reasonable adjustments to settlement
terms and provisions under this Confirmation to reflect a single Private
Placement Settlement or Registration Settlement for such aggregate Restricted
Shares delivered hereunder. If the Private Placement Settlement or the
Registration Settlement shall not be effected as set forth in clauses (i) or
(ii) of Annex A, as applicable, then failure to effect such Private Placement
Settlement or such Registration Settlement shall constitute an Event of Default
with respect to which Counterparty shall be the Defaulting Party.
Share Deliveries. Counterparty acknowledges and agrees that, to the extent that
Deutsche is not then an affiliate, as such term is used in Rule 144, of
Counterparty and has not been such an affiliate of Counterparty for 90 days (it
being understood that Deutsche shall not be considered such an affiliate of
Counterparty solely by reason of its right to receive Shares pursuant to a
Transaction hereunder), any Shares or Termination Delivery Units delivered
hereunder at any time after one year from the Premium Payment Date shall be
eligible for resale under Rule 144 or any successor provision, and Counterparty
agrees to promptly remove, or cause the transfer agent for such Shares or
Termination Delivery Units to remove, any legends referring to any restrictions
on resale under the Securities Act from the certificates representing such
Shares or Termination Delivery Units. Counterparty further agrees that with
respect to any Shares or Termination Delivery Units delivered hereunder at any
time after 6 months from the Premium Payment Date but prior to 1 year from the
Premium Payment Date, to the extent that Counterparty then satisfies the current
information requirement of Rule 144, Counterparty shall promptly remove, or
cause the transfer agent for such Shares or Termination Delivery Units to
remove, any legends referring to any such restrictions or requirements from the
certificates representing such Share or Termination Delivery Units upon delivery
by Deutsche to Counterparty or such transfer agent of any customary seller’s and
broker’s representation letters in connection with resales of such Shares or
Termination Delivery Units pursuant to Rule 144, without any further requirement
for the delivery of any certificate, consent, agreement, opinion of counsel,
notice or any other document, any transfer tax stamps or payment of any other
amount or any other action by Deutsche. Counterparty further agrees and
acknowledges that Deutsche shall run a holding period under Rule 144 with
respect to the Warrants and/or any Shares or Termination Delivery Units
delivered hereunder notwithstanding the existence of any other transaction or
transactions between Counterparty and Deutsche relating to the Shares.
Counterparty further agrees that Shares or Termination Delivery Units delivered
hereunder prior to the date that is 6 months from the Premium Payment Date may
be freely transferred by Deutsche to its affiliates, and Counterparty shall
effect such transfer without any further action by Deutsche. Notwithstanding
anything to the contrary herein, Counterparty agrees that any delivery of Shares
or Termination Delivery Units shall be effected by book-entry transfer through
the facilities of the Clearance System if, at the time of such delivery, the
certificates representing such Shares or Termination Delivery Units would not
contain any restrictive legend as described above. Notwithstanding anything to
the contrary herein, to the extent the provisions of Rule 144 or any successor
rule are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court changes after the Trade Date, the agreements of
Counterparty herein shall be deemed modified to the extent necessary, in the
opinion of outside counsel of Counterparty, to comply with Rule 144, including
Rule 144(b) or any successor provision, as in effect at the time of delivery of
the relevant Shares or Termination Delivery Units.
No Material Non-Public Information. On each day during the period beginning on
the Trade Date and ending on the day on which Deutsche has informed Counterparty
in writing that Deutsche has completed all purchases or sales of Shares or other
transactions to hedge initially its exposure with respect to the Transaction,
Counterparty represents and warrants to Deutsche that it is not aware of any
material nonpublic information concerning itself or

12



--------------------------------------------------------------------------------



 



the Shares.
Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Deutsche may not exercise any Warrant hereunder, Automatic Exercise shall not
apply with respect thereto, and no delivery hereunder (including pursuant to
provisions opposite the headings “Alternative Calculations and Counterparty
Payments on Early Termination and on Certain Extraordinary Events,”
“Registration/Private Placement Procedures,” “Limitation on Delivery of Shares”
or Annex A) shall be made, to the extent (but only to the extent) that the
receipt of any Shares upon such exercise or delivery, after taking into account
Shares deliverable to Deutsche under the Base Warrant Confirmation (as defined
below), would result in the Equity Percentage (as defined below) exceeding 9% or
an Ownership Trigger (as defined below) being met. Any purported delivery
hereunder shall be void and have no effect to the extent (but only to the
extent) that such delivery, after taking into account Shares deliverable to
Deutsche under the Base Warrant Confirmation (as defined below), would result in
the Equity Percentage exceeding 9% or an Ownership Trigger being met. If any
delivery owed to Deutsche or exercise hereunder is not made, in whole or in
part, as a result of this provision, Counterparty’s obligation to make such
delivery and Deutsche’s right to exercise a Warrant shall not be extinguished
and Counterparty shall make such delivery as promptly as practicable after, but
in no event later than one Clearance System Business Day after, Deutsche gives
notice to Counterparty that such exercise or delivery would not result in the
Equity Percentage exceeding 9% or an Ownership Trigger being met. As used
herein, the “Base Warrant Confirmation” means the Equity Derivatives Warrant
Confirmation dated November 10, 2009, between the parties hereto.
Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, provide Deutsche with a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Warrant Equity Percentage (as defined below) is (a) equal to or greater than
4.5% and (b) greater by 0.5% or more than the Warrant Equity Percentage set
forth in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater by 0.5% or more than the Warrant Equity
Percentage as of the date hereof). The “Warrant Equity Percentage” as of any day
is the fraction, expressed as a percentage, of (1) the numerator of which is the
Number of Warrants plus the Number of Warrants under the Base Warrant
Confirmation, and (2) the denominator of which is the number of Shares
outstanding on such day. Counterparty agrees to indemnify and hold harmless
Deutsche and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling person (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Deutsche’s hedging activities as a consequence of becoming, or of the risk of
becoming, an “insider” as defined under Section 16 of the Exchange Act,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages, judgments, liabilities and
expense (including reasonable attorney’s fees), joint or several, which an
Indemnified Person actually may become subject to, as a result of Counterparty’s
failure to provide Deutsche with a Repurchase Notice on the day and in the
manner specified herein, and to reimburse, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person,
such Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall be relieved from liability to the extent that the Indemnified
Person fails promptly to notify Counterparty of any action commenced against it
in respect of which indemnity may be sought hereunder; provided that failure to
notify Counterparty (x) shall not relieve Counterparty from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
(y) shall not, in any event, relieve Counterparty from any liability that it may
have otherwise than on account of this indemnity agreement. Counterparty shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.
Counterparty shall not, without the prior written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and indemnity
could have been sought hereunder by such Indemnified Person, unless such
settlement includes an unconditional release of such Indemnified Person from all
liability on claims that are

13



--------------------------------------------------------------------------------



 



the subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person. If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Counterparty, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities. The remedies provided for in this paragraph are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.
Limitation On Delivery of Shares. Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Counterparty be required to deliver
Shares in connection with the Transaction in excess of 1,435,060 Shares (the
“Maximum Delivery Amount”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that the Transaction is outstanding) that the
Maximum Delivery Amount is equal to or less than the number of authorized but
unissued Shares of Counterparty that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Maximum Delivery Amount (such Shares, the
“Available Shares”). In the event Counterparty shall not have delivered the full
number of Shares otherwise deliverable as a result of this paragraph (the
resulting deficit, the “Deficit Shares”), Counterparty shall be continually
obligated to deliver, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, Shares when, and to the extent,
that (i) Shares are repurchased, acquired or otherwise received by Counterparty
or any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant date become no longer so reserved and
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify Deutsche
of the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered) and promptly deliver such Shares thereafter. Notwithstanding the
provisions of Section 5(a)(ii) of the Agreement, in the event of a failure by
Counterparty to comply with the agreement set forth in this provision, there
shall be no grace period for remedy of such failure.
Additional Termination Event. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which
(1) Counterparty shall be the sole Affected Party and (2) the Transaction shall
be the sole Affected Transaction; provided that with respect to any Additional
Termination Event, Deutsche may choose to treat part of the Transaction as the
sole Affected Transaction, and, upon termination of the Affected Transaction, a
Transaction with terms identical to those set forth herein except with a Number
of Warrants equal to the unaffected number of Warrants shall be treated for all
purposes as the Transaction, which shall remain in full force and effect:
(i) Deutsche reasonably determines, upon advice of counsel, that it is advisable
to terminate a portion of the Transaction so that Deutsche’s related hedging
activities will comply with applicable securities laws, rules or regulations;
(ii) The Shares are not approved for listing on the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors);
(iii) any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act or any successor provisions, including any
group acting for the purpose of acquiring, holding, voting or disposing of
securities within the meaning of Rule 13d-5(b)(1) under the Exchange Act or any
successor provision) is or becomes the “beneficial owner” (as that term is used
in Rule 13d-3 under the Exchange Act as in effect on the Effective Date, except
that the number of shares of Counterparty’s voting stock will be deemed to
include, in addition to all outstanding shares of Counterparty’s voting stock
and shares of voting stock not outstanding that are subject to options,
warrants, rights to purchase or conversion privileges exercisable within 60 days
of the date of determination (“unissued shares”) deemed to be held by the
“person” or “group” or other person with respect to which the determination is
being made, all unissued shares deemed to be held by all other persons),
directly or indirectly, of shares representing 50% or more of the total voting
power of all outstanding classes of Counterparty’s capital stock or other
interests normally entitled (without regard to the occurrence of

14



--------------------------------------------------------------------------------



 



any contingency) to vote in the election of the board of directors, managers or
trustees (“voting stock”) or has the power, directly or indirectly, to elect a
majority of the members of Counterparty’s board of directors, unless the
exception provided in clause (iv)(2) below applies;
(iv) Counterparty consolidates with, enters into a binding share exchange with,
or merges with or into, another person, or Counterparty sells, assigns, conveys,
transfers, leases or otherwise disposes of all or substantially all of its
assets, or any person consolidates with, or merges with or into, Counterparty,
in any such event, other than any transaction:
(1) pursuant to which the persons that “beneficially owned,” directly or
indirectly, the shares of Counterparty’s voting stock immediately prior to such
transaction “beneficially own,” directly or indirectly, shares of Counterparty’s
voting stock representing at least a majority of the total voting power of all
outstanding classes of voting stock of the surviving or transferee person and
such holders’ proportional voting power immediately after such transaction
vis-à-vis each other with respect to the securities they receive in such
transaction shall be in substantially the same proportions as their respective
voting power vis-à-vis each other immediately prior to such transaction;
(2) in which at least 90% of the consideration paid for the Shares (other than
cash payments for fractional shares or pursuant to dissenters’ appraisal rights)
consists of shares of common stock traded on the New York Stock Exchange, The
NASDAQ Global Market or The NASDAQ Global Select Market (or any of their
respective successors), or which will be so traded immediately following such
transaction; or
(3) which is effected solely to change Counterparty’s jurisdiction of
incorporation and results in a reclassification, conversion or exchange of
outstanding Shares solely into shares of common stock of the surviving person;
(v) (a) individuals who on the Effective Date constituted Counterparty’s board
of directors and (b) any new directors whose election to Counterparty’s board of
directors or whose nomination for election by Counterparty’s stockholders was
approved by at least a majority of the directors at the time of such election or
nomination still in office either who were directors on the Effective Date or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of Counterparty’s board of directors; or
(vi) the holders of Counterparty’s capital stock approve any plan or proposal
for liquidation or dissolution of Counterparty.
Transfer or Assignment. Notwithstanding any provision of the Agreement to the
contrary, Deutsche may, subject to applicable law, freely transfer and assign
all of its rights and obligations under the Transaction without the consent of
Counterparty.
If, as determined in Deutsche’s sole discretion, (a) at any time (1) the Equity
Percentage exceeds 8.0% (2) Deutsche, Deutsche Group (as defined below) or any
person whose ownership position would be aggregated with that of Deutsche or
Deutsche Group (Deutsche, Deutsche Group or any such person, a “Deutsche
Person”) under Sections 3-701 to 3-709 of the Maryland Control Share Acquisition
Act or other federal, state or local laws, regulations or regulatory orders
applicable to ownership of Shares (“Applicable Laws”), owns, beneficially owns,
constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership, or could be reasonably viewed as meeting any
of the foregoing, in excess of a number of Shares equal to (x) the number of
Shares that would give rise to reporting, registration, filing or notification
obligations or other requirements (including obtaining prior approval by a state
or federal regulator) of a Deutsche Person under Applicable Laws and with
respect to which such requirements have not been met or the relevant approval
has not been received (this clause (2)(x), the “Ownership Trigger”) minus (y) 1%
of the number of Shares outstanding on the date of determination, or (3) the
number of “control shares” (as such term is used in Section 3-701(d) of the
Maryland Control Share Acquisition Act) owned by a Deutsche Person divided by
the number of Counterparty’s outstanding Shares exceeds 8.0%, (each of such
conditions described in clause (1), (2) or (3), an “Excess Ownership Position”),
and (b) Deutsche is unable, after commercially reasonable efforts, to effect a
transfer or assignment on pricing and terms and within a time period reasonably
acceptable to it of all or a portion

15



--------------------------------------------------------------------------------



 



of this Transaction pursuant to the preceding paragraph such that an Excess
Ownership Position no longer exists, Deutsche may designate any Scheduled
Trading Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of this Transaction, such that an Excess Ownership
Position no longer exists following such partial termination. In the event that
Deutsche so designates an Early Termination Date with respect to a portion of
this Transaction, a payment shall be made pursuant to Section 6 of the Agreement
as if (i) an Early Termination Date had been designated in respect of a
Transaction having terms identical to this Transaction and a Number of Warrants
equal to the Terminated Portion (allocated among the Components thereof in the
discretion of Deutsche), (ii) Counterparty shall be the sole Affected Party with
respect to such partial termination and (iii) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions set
forth under the caption “Alternative Calculations and Counterparty Payment on
Early Termination and on Certain Extraordinary Events” shall apply to any amount
that is payable by Counterparty to Deutsche pursuant to this sentence). The
“Equity Percentage” as of any day is the fraction, expressed as a percentage,
(A) the numerator of which is the number of Shares that Deutsche and any of its
affiliates subject to aggregation with Deutsche for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act and all persons who may
form a “group” (within the meaning of Rule 13d-5(b)(1) under the Exchange Act)
with Deutsche (collectively, “Deutsche Group”) “beneficially own” (within the
meaning of Section 13 of the Exchange Act) without duplication on such day and
(B) the denominator of which is the number of Shares outstanding on such day.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Deutsche to purchase, sell, receive or deliver any shares
or other securities to or from Counterparty, Deutsche, acting in good faith and
in a commercially reasonable manner, may designate any of its affiliates to
purchase, sell, receive or deliver such shares or other securities and otherwise
to perform Deutsche’s obligations in respect of the Transaction and any such
designee may assume such obligations. Deutsche shall be discharged of its
obligations to Counterparty to the extent of any such performance.
Amendments to Equity Definitions. (a) Section 12.9(b)(iv) of the Equity
Definitions is hereby amended by: (i) deleting (1) subsection (A) in its
entirety, (2) the phrase “or (B)” following subsection (A) and (3) the phrase
“in each case” in subsection (B); (ii) replacing “will lend” with “lends” in
subsection (B); and (iii) deleting the phrase “neither the Non-Hedging Party nor
the Lending Party lends Shares in the amount of the Hedging Shares or” in the
penultimate sentence; and (b) Section 12.9(b)(v) of the Equity Definitions is
hereby amended by: (i) adding the word “or” immediately before subsection “(B)”
and deleting the comma at the end of subsection (A); (ii) (1) deleting
subsection (C) in its entirety, (2) deleting the word “or” immediately preceding
subsection (C) and (3) deleting the penultimate sentence in its entirety and
replacing it with the sentence “The Hedging Party will determine the
Cancellation Amount payable by one party to the other”; and (iii) deleting
subsection (X) in its entirety and the words “or (Y)” immediately following
subsection (X).
Severability; Illegality. If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.
Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.
Payment by Deutsche. In the event that (i) an Early Termination Date occurs or
is designated with respect to the Transaction as a result of a Termination Event
or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Deutsche owes
to Company pursuant to

16



--------------------------------------------------------------------------------



 



Section 6(d)(ii) of the Agreement an amount calculated under Section 6(e) of the
Agreement, or (ii) Deutsche owes to Company, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions (including, for the avoidance of doubt,
any amount payable in connection with an Extraordinary Event), an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.
Governing law: The law of the State of New York.
Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:
(a) Counterparty
TeleCommunication Systems, Inc
275 West Street,
Annapolis, Maryland 21401
Attention: Bruce A. White
Fax:           (410) 263-7617
(b) Deutsche
Deutsche Bank AG, London Branch
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Attention: Faiz Khan
Telephone: (212) 250-0668
Email:          faiz.khan@db.com
with a copy to:
Deutsche Bank AG, London Branch
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005
Attention: Lars Kestner
Telephone: (212) 250-6043
Email:          Lars.Kestner@db.com
with a copy to:
Deutsche Bank AG, London Branch
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Attention: Andrew Yaeger
Telephone: (212) 250-2717
Email:          andrew.yaeger@db.com

17



--------------------------------------------------------------------------------



 



This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Deutsche a facsimile of the fully-executed
Confirmation to Deutsche at 44 113 336 2009. Originals shall be provided for
your execution upon your request.
We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.
Very truly yours,
DEUTSCHE BANK AG, LONDON BRANCH

          By:   /s/ Lars Kestner       Name:   Lars Kestner       Title:  
Managing Director       By:   /s/ Jon Arnone       Name:   Jon Arnone      
Title:   Managing Director       DEUTSCHE BANK SECURITIES INC.,
acting solely as Agent in connection with this Transaction
      By:   /s/ Lars Kestner       Name:   Lars Kestner       Title:   Managing
Director       By:   /s/ John Arnone       Name:   John Arnone       Title:  
Managing Director      

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

          TELECOMMUNICATION SYSTEMS, INC.
      By:   /s/ Thomas M. Brandt, Jr.       Name:   Thomas M. Brandt, Jr.      
Title:   Senior Vice President and Chief Financial Officer    

     
Chairman of the Supervisory Board: Clemens Börsig Board of Managing Directors:
Hermann-Josef Lamberti, Josef Ackermann, Dr. Hugo Banziger, Anthony Dilorio
  Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address:
 
  Winchester House, 1 Great Winchester Street, London EC2N 2DB.





--------------------------------------------------------------------------------



 



ANNEX A
Registration Settlement and Private Placement Settlement

(i)   If Counterparty elects to settle the Transaction pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
Counterparty shall be effected in private placement procedures (customary for
equity securities of the size of such private placement) with respect to such
Restricted Shares reasonably acceptable to Deutsche; provided that Counterparty
may not elect a Private Placement Settlement if, on the date of its election, it
has taken, or caused to be taken, any action that would make unavailable either
the exemption pursuant to Section 4(2) of the Securities Act for the sale by
Counterparty to Deutsche (or any affiliate designated by Deutsche) of the
Restricted Shares or the exemption pursuant to Section 4(1) or Section 4(3) of
the Securities Act for resales of the Restricted Shares by Deutsche (or any such
affiliate of Deutsche). The Private Placement Settlement of such Restricted
Shares shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Deutsche, due
diligence rights (for Deutsche or any buyer of the Restricted Shares designated
by Deutsche), opinions and certificates, and such other documentation as is
customary for private placement agreements, all reasonably acceptable to
Deutsche. In the event of a Private Placement Settlement, the Net Share
Settlement Amount or the Counterparty Payment Obligation, respectively, shall be
deemed to be the Net Share Settlement Amount or the Counterparty Payment
Obligation, respectively, plus an additional amount (determined from time to
time by the Calculation Agent in its commercially reasonable judgment)
attributable to interest that would be earned on such Net Share Settlement
Amount or the Counterparty Payment Obligation, respectively, (increased on a
daily basis to reflect the accrual of such interest and reduced from time to
time by the amount of net proceeds received by Deutsche as provided herein) at a
rate equal to the open Federal Funds Rate plus 100 basis points per annum for
the period from, and including, such Settlement Date or the date on which the
Counterparty Payment Obligation is due, respectively, to, but excluding, the
related date on which all the Restricted Shares have been sold and calculated on
an Actual/360 basis.   (ii)   If Counterparty elects to settle the Transaction
pursuant to this clause (ii) (a “Registration Settlement”), then Counterparty
shall promptly (but in any event no later than the beginning of the Resale
Period) file and use its reasonable best efforts to make effective under the
Securities Act a registration statement or supplement or amend an outstanding
registration statement in form and substance reasonably satisfactory to
Deutsche, to cover the resale of such Restricted Shares (and any Make-whole
Shares) in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities, due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements, all reasonably acceptable to Deutsche. If Deutsche, in
its sole reasonable discretion, is not satisfied with such procedures and
documentation, Private Placement Settlement shall apply. If Deutsche is
satisfied with such procedures and documentation, it shall sell the Restricted
Shares (and any Make-whole Shares) pursuant to such registration statement
during a period (the “Resale Period”) commencing on the Exchange Business Day
following delivery of such Restricted Shares (and any Make-whole Shares) and
ending on the earliest of (i) the Exchange Business Day on which Deutsche
completes the sale of all Restricted Shares or, in the case of settlement of
Termination Delivery Units, a sufficient number of Restricted Shares so that the
realized net proceeds of such sales exceed the Counterparty Payment Obligation,
(ii) the date upon which all Restricted Shares (and any Make-whole Shares) have
been sold or transferred pursuant to Rule 144 (or similar provisions then in
force) and (iii) the date upon which all Restricted Shares (and any Make-whole
Shares) may be sold or transferred by a non-affiliate pursuant to Rule 144 (or
any similar provision then in force) without any further restriction whatsoever.
  (iii)   If (ii) above is applicable and the Net Share Settlement Amount or the
Counterparty Payment Obligation, as applicable, exceeds the realized net
proceeds from such resale, or if (i) above is applicable and the Freely
Tradeable Value (as defined below) of the Shares owed pursuant to the Net Share
Settlement Amount, or the Counterparty Payment Obligation (in each case as
adjusted pursuant to (i) above), as applicable, exceeds the realized net
proceeds from such resale, Counterparty shall transfer to Deutsche by the open
of the regular trading session on the Exchange on the Exchange Business Day
immediately following the last day of the Resale Period the amount of such
excess

A-1



--------------------------------------------------------------------------------



 



    (the “Additional Amount”), at its option, either in cash or in a number of
Restricted Shares (“Make-whole Shares”, provided that the aggregate number of
Restricted Shares and Make-whole Shares delivered shall not exceed the Maximum
Delivery Amount) that, based on the Relevant Price on the last day of the Resale
Period (as if such day was the “Valuation Date” for purposes of computing such
Relevant Price), has a value equal to the Additional Amount. If Counterparty
elects to pay the Additional Amount in Make-whole Shares, Counterparty shall
elect whether the requirements and provisions for either Private Placement
Settlement or Registration Settlement shall apply to such payment. This
provision shall be applied successively until the Additional Amount is equal to
zero, subject to “Limitation on Delivery of Shares”. “Freely Tradeable Value”
means the value of the number of Shares delivered to Deutsche which such Shares
would have if they were freely tradeable (without prospectus delivery) upon
receipt by Deutsche, as determined by the Calculation Agent by reference to the
Relevant Price for freely tradeable Shares as of the Valuation Date, or other
date of valuation used to determine the delivery obligation with respect to such
Shares, or by other commercially reasonable means.

A-2



--------------------------------------------------------------------------------



 



ANNEX B
The Strike Price, Premium and Final Disruption Date for the Transaction are set
forth below.

         
Strike Price:
  USD12.736
Premium:
  USD929,684
Final Disruption Date:
  July 7, 2015

B-1



--------------------------------------------------------------------------------



 



ANNEX C
For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

                  Component Number   Number of Warrants   Expiration Date
1.
    6,523     Fri, 02/13/15
2.
    6,523     Tue, 02/17/15
3.
    6,523     Wed, 02/18/15
4.
    6,523     Thu, 02/19/15
5.
    6,523     Fri, 02/20/15
6.
    6,523     Mon, 02/23/15
7.
    6,523     Tue, 02/24/15
8.
    6,523     Wed, 02/25/15
9.
    6,523     Thu, 02/26/15
10.
    6,523     Fri, 02/27/15
11.
    6,523     Mon, 03/02/15
12.
    6,523     Tue, 03/03/15
13.
    6,523     Wed, 03/04/15
14.
    6,523     Thu, 03/05/15
15.
    6,523     Fri, 03/06/15
16.
    6,523     Mon, 03/09/15
17.
    6,523     Tue, 03/10/15
18.
    6,523     Wed, 03/11/15
19.
    6,523     Thu, 03/12/15
20.
    6,523     Fri, 03/13/15
21.
    6,523     Mon, 03/16/15
22.
    6,523     Tue, 03/17/15
23.
    6,523     Wed, 03/18/15
24.
    6,523     Thu, 03/19/15
25.
    6,523     Fri, 03/20/15
26.
    6,523     Mon, 03/23/15
27.
    6,523     Tue, 03/24/15
28.
    6,523     Wed, 03/25/15
29.
    6,523     Thu, 03/26/15
30.
    6,523     Fri, 03/27/15
31.
    6,523     Mon, 03/30/15
32.
    6,523     Tue, 03/31/15
33.
    6,523     Wed, 04/01/15
34.
    6,523     Thu, 04/02/15
35.
    6,523     Mon, 04/06/15
36.
    6,523     Tue, 04/07/15
37.
    6,523     Wed, 04/08/15
38.
    6,523     Thu, 04/09/15
39.
    6,523     Fri, 04/10/15

C-1



--------------------------------------------------------------------------------



 



                  Component Number   Number of Warrants   Expiration Date
40.
    6,523     Mon, 04/13/15
41.
    6,523     Tue, 04/14/15
42.
    6,523     Wed, 04/15/15
43.
    6,523     Thu, 04/16/15
44.
    6,523     Fri, 04/17/15
45.
    6,523     Mon, 04/20/15
46.
    6,523     Tue, 04/21/15
47.
    6,523     Wed, 04/22/15
48.
    6,523     Thu, 04/23/15
49.
    6,523     Fri, 04/24/15
50.
    6,523     Mon, 04/27/15
51.
    6,523     Tue, 04/28/15
52.
    6,523     Wed, 04/29/15
53.
    6,523     Thu, 04/30/15
54.
    6,523     Fri, 05/01/15
55.
    6,523     Mon, 05/04/15
56.
    6,523     Tue, 05/05/15
57.
    6,523     Wed, 05/06/15
58.
    6,523     Thu, 05/07/15
59.
    6,523     Fri, 05/08/15
60.
    6,523     Mon, 05/11/15
61.
    6,523     Tue, 05/12/15
62.
    6,523     Wed, 05/13/15
63.
    6,523     Thu, 05/14/15
64.
    6,523     Fri, 05/15/15
65.
    6,523     Mon, 05/18/15
66.
    6,523     Tue, 05/19/15
67.
    6,523     Wed, 05/20/15
68.
    6,523     Thu, 05/21/15
69.
    6,523     Fri, 05/22/15
70.
    6,523     Tue, 05/26/15
71.
    6,523     Wed, 05/27/15
72.
    6,523     Thu, 05/28/15
73.
    6,523     Fri, 05/29/15
74.
    6,523     Mon, 06/01/15
75.
    6,523     Tue, 06/02/15
76.
    6,523     Wed, 06/03/15
77.
    6,523     Thu, 06/04/15
78.
    6,523     Fri, 06/05/15
79.
    6,523     Mon, 06/08/15
80.
    6,523     Tue, 06/09/15
81.
    6,523     Wed, 06/10/15
82.
    6,523     Thu, 06/11/15
83.
    6,523     Fri, 06/12/15
84.
    6,523     Mon, 06/15/15
85.
    6,523     Tue, 06/16/15

A-2



--------------------------------------------------------------------------------



 



                  Component Number   Number of Warrants   Expiration Date
86.
    6,523     Wed, 06/17/15
87.
    6,523     Thu, 06/18/15
88.
    6,523     Fri, 06/19/15
89.
    6,523     Mon, 06/22/15
90.
    6,523     Tue, 06/23/15

A-2